Citation Nr: 0023849	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-03 891 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for skin rashes, as a 
manifestation of an actual disability, or as symptoms of an 
undiagnosed, Persian Gulf War-related illness.

6.  Entitlement to service connection for allergic rhinitis, 
as a manifestation of an actual disability, or as a symptom 
of an undiagnosed, Persian Gulf War-related illness.

7.  Entitlement to service connection for heat/cold 
intolerance, as a manifestation of an actual disability, or 
as a symptom of an undiagnosed, Persian Gulf War-related 
illness.

8.  Entitlement to service connection for photophobia, as a 
manifestation of an actual disability, or as a symptom of an 
undiagnosed, Persian Gulf War-related illness.

9.  Entitlement to service connection for high blood pressure 
and/or hypertension, as a manifestation of an actual 
disability, or as a symptom of an undiagnosed, Persian Gulf 
War-related illness.

10.  Entitlement to service connection for shortness of 
breath, as a manifestation of an actual disability, or as a 
symptom of an undiagnosed, Persian Gulf War-related illness.

11.  Entitlement to service connection for multiple joint 
pain, as a manifestation of an actual disability, or as a 
symptom of an undiagnosed, Persian Gulf War-related illness.

12.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for lumbosacral strain.

13.  Entitlement to a disability evaluation in excess of 50 
percent for residuals of viral meningitis, manifested by 
headaches.

14.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971, and from November 1990 to May 1991.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO), dated in January 1996, July 1998, October 1998, 
and April 1999.

The veteran withdrew his appeal of denials of claims of 
entitlement to service connection for constipation and 
frequent urination, as manifestation of actual disabilities, 
or as symptoms of undiagnosed, Persian Gulf War-related 
illnesses, by means of a letter from his private attorney 
dated on November 6, 1998.  In that letter, he also 
indicated, through his private attorney, that he no longer 
wished to pursue his claim for service connection for 
photophobia as including refractive error, as he 
"acknowledges th[at] refract[ive] ... error ... is a congenital 
abnormality for which he could not be service connected."

The veteran presented testimony on most of the remaining 
issues on appeal at a videoconference hearing that was held 
before the undersigned on May 22, 2000.  A transcript of that 
hearing has already been associated with the files.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the issues of entitlement to service connection 
for PTSD, bilateral tinnitus and right ear hearing loss has 
been obtained and developed by the agency of original 
jurisdiction.

2.  There is competent evidence in the files diagnosing the 
claimed PTSD and linking the current symptoms to the claimed 
inservice stressors, as well as credible supporting evidence 
that the claimed stressors did in fact occur.

3.  There is evidence in the files supporting the veteran's 
contention to the effect that he was exposed to hazardous 
noise during his second period of active military service.

4.  Bilateral tinnitus is shown to be currently manifested.

5.  Right ear hearing loss, as defined for VA purposes, is 
shown to be currently manifested. 

6.  Left ear hearing loss, as defined for VA purposes, is not 
shown to be currently manifested.

7.  The veteran is considered a Persian Gulf War veteran.

8.  It is not shown that the diagnosed contact dermatitis had 
its onset during active service, or that it is in any way 
causally related to service.

9.  It is not shown that the diagnosed allergic rhinitis had 
its onset during active service, or that it is in any way 
causally related to service.

10.  A disability manifested by heat/cold intolerance has not 
been diagnosed, and there are no objective indications in the 
files of an undiagnosed, chronic disability manifested by 
heat/cold intolerance.

11.  A disability manifested by photophobia has not been 
diagnosed, and there are no objective indications in the 
files of an undiagnosed, chronic disability manifested by 
photophobia.

12.  It is not shown that the diagnosed hypertension had its 
onset during active service, or that it is in any way 
causally related to service.

13.  It is not shown that the diagnosed mild obstructive 
pulmonary impairment had its onset during active service, or 
that it is in any way causally related to service.

14.  The veteran's complaints of multiple joint pain have 
been attributed to the service-connected residuals of a left 
shoulder/neck injury, and to the nonservice-connected 
lumbosacral spine disability, for which service connection is 
being sought as a separate issue hereby on appeal, and there 
are no objective indications in the files of an undiagnosed, 
chronic disability manifested by multiple joint pain.

15.  The last disallowance of the veteran's claim of 
entitlement to service connection for lumbosacral strain was 
accomplished in a November 1991 rating decision, which the 
veteran never appealed, and is therefore final.

16.  None of the additional evidence that was received with 
regard to the veteran's request to reopen his claim of 
entitlement to service connection for lumbosacral strain is 
significant enough as to warrant its consideration in order 
to fairly decide the merits of said particular claim.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).

2.  Service connection for bilateral tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  Service connection for right ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).

4.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1999).

5.  The claim of entitlement to service connection for skin 
rashes, as a manifestation of an actual disability, or as 
symptoms of an undiagnosed, Persian Gulf War-related illness, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

6.  The claim of entitlement to service connection for 
allergic rhinitis, as a manifestation of an actual 
disability, or as symptoms of an undiagnosed, Persian Gulf 
War-related illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

7.  The claim of entitlement to service connection for 
heat/cold intolerance, as a manifestation of an actual 
disability, or as symptoms of an undiagnosed, Persian Gulf 
War-related illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

8.  The claim of entitlement to service connection for 
photophobia, as a manifestation of an actual disability, or 
as symptoms of an undiagnosed, Persian Gulf War-related 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.317 (1999).

9.  The claim of entitlement to service connection for high 
blood pressure and/or hypertension, as a manifestation of an 
actual disability, or as symptoms of an undiagnosed, Persian 
Gulf War-related illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

10.  The claim of entitlement to service connection for 
shortness of breath, as a manifestation of an actual 
disability, or as symptoms of an undiagnosed, Persian Gulf 
War-related illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

11.  The claim of entitlement to service connection for 
multiple joint pain, as a manifestation of an actual 
disability, or as symptoms of an undiagnosed, Persian Gulf 
War-related illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

12.  The evidence that has been associated with the files 
since the November 1991 rating decision is not new and 
material, and therefore it does not serve to reopen the 
previously denied claim for service connection for 
lumbosacral strain.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Every claimant, however, bears the burden of submitting 
evidence that his or her claim of entitlement to service 
connection is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible, i.e., meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
more than just an allegation is required in order to prevail 
in a claim for VA benefits, i.e., the claimant needs to 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim for 
VA benefits is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303.  This means that there must be evidence of 
a disease or injury during service, a current disability, and 
a link between the two.  Further, the evidence must be 
competent.  That is, the presence of a current disability 
requires a medical diagnosis; and, where the claimant intends 
to link the current disorder to a cause during service or a 
service-connected disability, a competent opinion of a 
medical professional is required.  See Caluza at 504; Reiber 
v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail, and VA is impeded 
from further assisting the claimant.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81; Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

First Issue
Entitlement to service connection for PTSD:

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an inservice stressor; and (3) 
credible supporting evidence that the claimed stressor 
occurred.  38 C.F.R. § 3.304(f).

In the present case, the record shows that the veteran served 
in the Southwest Asia theater of operations during the first 
four months of 1991, during the period of war generally known 
as the Persian Gulf War, or Desert Storm, where he was part 
of the medical personnel assigned to the 148th Evacuation 
Hospital, which was stationed in Southwest Asia during that 
timeframe.  The veteran has indicated that his Desert Storm 
experience was extremely stressful because, while he was not 
actually engaged in active combat, his duties in his medical 
unit made him a witness, on a daily basis, of the direct 
adverse physical and mental effects of war on the soldiers 
who were actually engaged in combat, as they came to be 
treated for life-threatening wounds and other war-related 
medical conditions.  Among these stressful experiences, the 
veteran has recalled having witnessed the death of a young 
soldier from Texas, who died as a result of massive injuries 
sustained on the battlefield.

In support of his claim for service connection for PTSD, the 
veteran and his private attorney submitted a photocopy of two 
pages of a special edition of the Arkansas Military Journal, 
Vol. 4, Spring 1996, devoted to the "Desert Storm Story" of 
the 148th Evacuation Hospital.  The information in these 
pages confirms the veteran's general contentions regarding 
the stressful atmosphere that predominated during Desert 
Storm, as well as his contention of there having been a death 
of a young American soldier due to massive wounds.  It is 
reasonable to assume that the veteran may have witnessed (or 
become aware of, while in the Persian Gulf) this individual's 
untimely death.

In order to further support his claim for service connection 
for PTSD, the veteran and his private attorney also submitted 
the report of a private psychological evaluation that was 
conducted in June 1999.  This report reveals a history of a 
stressful Persian Gulf War experience, including 
preoccupation while in the Persian Gulf about "the 
potentially toxic effect of breathing all the smoke that was 
in the air from the oil fires," with current complaints 
including nightmares and feelings of guilt, as well as a 
valid, "cry for help" profile for PTSD, with no indications 
of inconsistent or atypical responses, and with concrete 
evidence of significant PTSD symptomatology.  The Axis I 
diagnoses were depression and PTSD, while the Axis IV 
diagnosis was combat trauma and other social and 
environmental stressors.  A GAF score of 35 was assigned.

This claim is evidently well grounded, and the Board finds 
that there is competent evidence in the files diagnosing the 
claimed PTSD and linking the current symptoms to the claimed 
inservice stressors, as well as credible supporting evidence 
that the claimed stressors did in fact occur.  In view of 
this finding, the Board concludes that service connection for 
PTSD is warranted.

Second Issue
Entitlement to service connection for bilateral tinnitus:

The veteran contends that he was constantly exposed to 
hazardous noise during his Desert Storm period of service and 
that, consequently, he is entitled to be service-connected 
for tinnitus, a condition that he currently suffers from.

The veteran's service medical records reveal no complaints of 
ear problems, and no diagnosis of tinnitus, upon discharge in 
1991.  However, they do confirm the veteran's claim regarding 
inservice exposure to noisy environments.  In particular, it 
is noted that, according to the report of an April 1991 
reference audiogram, the veteran was "routinely exposed to 
hazardous noise," he had last been exposed to noise 15 hours 
prior to this consultation, and he had not been issued 
earplugs.

While, as noted above, tinnitus was not diagnosed during 
service, nor upon discharge, bilateral tinnitus was diagnosed 
by VA during examinations conducted in October 1997 and 
January 1998, at which times it was again noted that the 
veteran believed that the tinnitus, which he said was 
constant and had been manifested since the Persian Gulf 
service, was directly related to his exposure to noisy 
generators during said service.  The Board has carefully 
examined the entire evidentiary record, which includes 
testimonies from the veteran in May 1997, February 1999, and 
May 2000, and has found no reason to dispute the veteran's 
contentions regarding this issue, especially since his 
service medical records confirm the exposure to noisy 
environments during Desert Storm, and there is no evidence of 
post-service noise exposure.  Resolving any reasonable doubt 
in favor of the veteran, the Board concludes that service 
connection for bilateral tinnitus is warranted.

Third Issue
Entitlement to service connection for right ear hearing loss:

Hearing loss, or impaired hearing, is defined for VA purposes 
as follows:

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or 
greater; or when the auditory thresholds 
for at least 
three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

Service connection for impaired hearing may also be granted 
on a presumptive basis if the evidentiary record demonstrates 
that sensorineural hearing loss manifested itself to a degree 
of 10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The requirements for service connection for hearing loss as 
defined in § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  In this regard, it is noted that the Court has held 
that § 3.385 did not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Court has also held that the above regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Still, 
however, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
every claim for service connection for any disability, that 
the current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record, including 
that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. §§ 
3.303 and 3.304; Hensley, at 159-60.

The veteran contends that he is entitled to be service 
connected for hearing loss, a disability he believes had its 
onset during his tour of duty in the Southwest Asia theater 
of operations during Operation Desert Storm, the result of 
his exposure to hazardous noise produced by, among other 
sources, power generators.

A review of the veteran's service medical records, to include 
the above mentioned reference audiogram of April 1991, 
reveals no evidence of the manifestation of hearing loss, as 
defined for VA purposes, at any time.  However, as noted 
earlier in this decision/remand, the service medical records 
confirm the veteran's contentions of routine exposure to 
"hazardous noise," there is no evidence in the files of 
post-service noise exposure, and VA caselaw specifically 
states that it is not necessary that the hearing impairment 
be first noted during service, as long as it is shown that 
the current disability is causally related to service, or can 
otherwise be shown to have originated therein.

The report of a November 1997 VA audiological evaluation 
reveals right ear hearing loss thresholds of 35, 30 and 30 
decibels at the 2000, 3000 and 4000 Hertz frequencies, 
respectively, with a 96 percent discrimination score.  It is 
thus evident that the criteria for recognition of the 
manifestation of a hearing impairment in the veteran's right 
ear, as defined for VA purposes, are met in the present case, 
as there is evidence of auditory thresholds exceeding 26 
decibels in the 2000, 3000 and 4000 Hertz frequencies.  In 
view of these findings, and again, resolving any reasonable 
doubt in favor of the veteran, the Board concludes that 
service connection for right ear hearing loss is warranted.



Fourth Issue
Entitlement to service connection for left ear hearing loss:

As noted earlier, the veteran contends that he is entitled to 
be service connected for hearing loss, a disability he 
believes had its onset during his tour of duty in the 
Southwest Asia theater of operations during Operation Desert 
Storm, the result of his exposure to hazardous noise produced 
by, among other sources, power generators.

Also as noted earlier, the Board has found in the files 
evidence of inservice exposure to hazardous noise, and no 
evidence of the same type of exposure after service.  The 
question that has to be answered with regard to this 
particular issue at this time is whether there is objective 
(competent) evidence of a current hearing impairment in the 
veteran's left ear, as such impairment is defined for VA 
purposes.

The report of the November 1997 VA audiologic evaluation 
reveals left ear hearing loss thresholds of 20, 15, 20, 30 
and 30 decibels at the 500, 1000, 2000, 3000 and 4000 Hertz 
frequencies, respectively, with a 100 percent discrimination 
score.  Another report, reflecting an actual consultation on 
the same date, by the same VA audiologist, reveals that the 
veteran reported a gradual decrease of hearing, bilaterally, 
but worse in the left ear, which he believed was secondary to 
noise exposure from generators during Operation Desert Storm.  
The audiologist noted that the tests had revealed a slight to 
moderate sensorineural hearing loss, bilaterally, with good 
reception thresholds, and excellent word recognition ability, 
and she was of the opinion that the documented hearing loss 
may pose a significant communication impairment under adverse 
listening conditions.  Further appointments to fit the 
veteran with hearing aids were scheduled, and the veteran was 
counseled regarding the results of this evaluation.

As can be noted from the above competent evidence, the 
criteria for recognition of the manifestation of a hearing 
impairment in the veteran's left ear, as hearing impairment 
is defined for VA purposes, are not met in the present case, 
as there is no evidence of auditory thresholds exceeding 26 
decibels in at least three frequencies, or of a speech 
recognition score that is less than 94 percent.  The Caluza 
criterion of a present disability is not met, which means 
that the claim for service connection for left ear hearing 
loss is not well grounded. 

Finally, the Board notes that VA law specifically mandates 
that, whenever a claimant's application for VA benefits is 
incomplete, VA has the duty to notify the claimant of the 
evidence that is necessary to complete his or her 
application.  38 U.S.C.A. § 5103(a).  In the present case, 
nothing in the record suggests that this claim for service 
connection might be incomplete, as the veteran has not 
advised VA of the existence of additional evidence that might 
be pertinent to his appealed claim for service connection.  
Consequently, VA has no duty to further assist him in the 
development of this particular claim under § 5103(a).  The 
veteran is, however, hereby advised that he should feel free 
to re-submit a claim for service connection for left ear 
hearing loss in the future, if the circumstances change such 
that documentary evidence is developed so as to render his 
claim well grounded.

Fifth Issue
Entitlement to service connection for skin rashes, as a 
manifestation of an actual disability, or as symptoms of an 
undiagnosed, Persian Gulf War-related illness:

In addition to the VA provisions pertaining to grants of 
service connection on a direct basis, VA laws and regulations 
provide for compensation to be paid to any Persian Gulf War 
veteran "suffering from a chronic disability resulting from 
an undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  By regulation, VA has 
determined that these may include symptoms such as fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, and cardiovascular signs or symptoms.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  Id.  
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period.  Id.  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

In adjudicating the veteran's present claims for service 
connection for disabilities due to a Persian Gulf War-related 
undiagnosed illness, or illnesses, the Board has considered 
the guidance provided by VA's General Counsel regarding the 
requirements for a well grounded claim under 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 (May 3, 
1999).  In this precedent opinion, the General Counsel 
indicated that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.  
It was also noted in the General Counsel the following:

With respect to the second and fourth 
elements, evidence that the illness is 
"undiagnosed" may consist of evidence 
that the illness cannot be attributed to 
any known diagnosis or, at minimum, 
evidence that the illness has not been 
attributed to a known diagnosis by 
physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

At the outset, it is noted that, insofar as the record shows 
that the veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, he is 
considered a "Persian Gulf War veteran," within the meaning 
of 38 U.S.C.A. § 1117(c), (e) and 38 C.F.R. § 3.317(d), which 
means that his claims for service connection can also be 
reviewed under the above cited provisions applicable to 
claims for Persian Gulf War-related undiagnosed illnesses.

The veteran contends that he suffers from skin rashes that 
are causally related to his service in the Persian Gulf in 
1991, and that, consequently, he is entitled to be service-
connected for such disability, or undiagnosed illness.

A review of the evidence in the files reveals an initial 
consultation due to complaints of a three-day rash in April 
1987, while the veteran was serving in the National Guard, 
more than 15 years after his separation from his first period 
of active military service, and several years prior to his 
Persian Gulf period of service.  The condition was reported 
to concentrate on the veteran's buttocks, with no previous 
history.  The rash was described as a "butterfly" type of 
rash over the rectal region, with slight scaly margins, but 
with no evidence of vesicles, and the assessment/diagnosis 
was listed as tinea infection in the rectal region, secondary 
to hypertension.

According to a May 1989 private medical record, "[the 
veteran] has been in the field in the National Guard and has 
developed a rash on the extremities and neck."  On 
examination, it was noted that he had a maculopapular rash on 
the dorsal aspect of his left arm and hand, and on the back 
of the neck, as well as a few lesions on the right forearm.  
Contact dermatitis, probably secondary to insecticides or 
fertilizer in the field, was the assessment, and the veteran 
was advised against "return[ing] to the field at this 
time."  This same record reveals a second consultation, 
almost three months later, in August 1989, due to complaints 
of several days of a pruritic rash on the hands, arms and 
legs.  On examination, there was an erythematous, and 
occasionally hyperpigmented, rash about both hands, 
especially in the lateral aspect of the fingers, as well as 
some lesions on the wrist and neck, and multiple small 
vesicles.  The assessment once again was probable contact 
dermatitis.

According to an October 1989 private medical record, the 
veteran had had a "breaking out, again, [which was] 
recurrent."  He had been treated several times for a 
vesicular pruritic rash on his hands and arms, and 
occasionally around the neck.  He was currently on no 
medication, and worked with no chemicals.  On examination, 
there was a vesicular rash of the fingers, dorsum of the 
hands, and extensor surface of the arms, with somewhat dry 
skin, and some appearance of a neurodermatitis.  The 
assessment was recurrent dermatitis, rule out allergies.

The service medical records for the veteran's second (Persian 
Gulf) period of active duty reveal no complaints of any skin 
problems, a negative clinical evaluation of the veteran's 
skin at the time of his discharge medical examination in 
April 1991, and the veteran's denial, in the report of 
medical history of the same date, of ever having had, or 
currently having, skin diseases.  They also contain the 
veteran's denial, in a Southwest Asia 
Demobilization/Redeployment Medical Evaluation form that the 
veteran signed in April 1991, of having any rash, skin 
infection, or sores.

The veteran underwent a VA general medical examination 
shortly after his second discharge, in June 1991, at which 
time he did not report any skin problems, and his skin was 
clinically evaluated as normal.

The post-service medical evidence in the files also reveals 
the recurrence, several years after the veteran's discharge 
from his second period of active military service, of the 
skin condition that was first diagnosed between the veteran's 
first and second periods of active duty.  In this regard, it 
is noted that a July 1993 private medical record reveals an 
assessment of tinea cruris and borderline high blood 
pressure, secondary to work stress.

According to the report of a May 1994 Persian Gulf medical 
examination, the veteran complained of a rash on the right 
leg and lower back, which came and went, and itched, starting 
in 1992, with no prior doctor visit.  The veteran 
acknowledged, in a questionnaire that was attached to this 
report, that he had had no skin infections during deployment 
requiring medical care.  On examination, deeply pigmented 
areas were noted, with the skin on the lower back somewhat 
rough, and the examiner indicated that, if the skin of the 
lower back and right thigh got to be a problem, he would 
recommend seeing a physician.  No diagnoses were rendered 
this time.

In April 1995, the veteran was re-examined by VA.  According 
to the report of this examination, the veteran related a 
three-year history of a rash involving the back and neck, and 
occasionally the leg, which was somewhat itchy at times, and 
seemed to wax and wane in intensity.  The veteran indicated 
that he had never seen a physician for this problem, and that 
the problem had never caused him to miss work.  The onset, 
according to the veteran, was while on duty in the Persian 
Gulf War.  Lotions and creams seemed to help alleviate the 
problem, which aggravated during spring time.  On 
examination, there was a thin erythematous, slightly scaly 
plaque involving much of the posterior area, as well as some 
hyperpigmentation in the anterior thigh, without scale or 
erythema.  The assessment was listed as "consistent with 
dermatitis," and the examiner added a comment to the effect 
that the veteran's condition seemed to be fairly low-grade, 
that the veteran would probably benefit from topical 
corticosteroids under the care of a dermatologist, and that 
"[a] change in [the veteran's] bathing routine may further 
help alleviate this problem."

More recent VA medical records, such as one dated in November 
1998, confirm the veteran's current skin problems in several 
areas of his body.

As noted from the above discussion of the pertinent evidence 
in the files, the veteran's apparently chronic skin condition 
has been diagnosed as contact dermatitis.  Therefore, the 
benefit sought on appeal clearly cannot be granted on the 
basis of there being an "undiagnosed" illness.  It remains 
to be determined whether the claim for service connection, on 
a direct basis, is well grounded so as to warrant its review 
on the merits.  It is not at this time.  In particular, the 
Board notes that, while the Caluza criterion of a present 
disability is met, the remaining two criteria are certainly 
not met, as there is no competent evidence in the files 
demonstrating that the present disability had its onset 
during active service, or that it is in any way causally 
related to service.  As discussed earlier, contact dermatitis 
was first diagnosed in 1987, more than 15 years after the 
veteran's separation from his first period of active duty, 
and several years prior to his Persian Gulf service.  No 
complaints of any skin problems were recorded during the 
veteran's second period of active duty, and the earliest 
medical evidence in the files demonstrating a recurrence of 
the veteran's pre-service skin disease was produced in July 
1993, more than three years after the veteran's second 
discharge from active duty.  More importantly, there is no 
competent evidence in the files linking the current 
disability to either period of active duty.

In view of the above finding, the Board concludes that the 
claim of entitlement to service connection for skin rashes, 
as a manifestation of an actual disability, or as symptoms of 
an undiagnosed, Persian Gulf War-related illness, is not well 
grounded.

Finally, the Board notes that nothing in the record suggests 
that this claim for service connection might be incomplete, 
in the sense of obtainable probative evidence not having been 
sought.  Consequently, VA has no duty to further assist the 
veteran in the development of this particular claim for 
service connection, pursuant to the provisions of § 5103(a).

Sixth Issue
Entitlement to service connection for allergic rhinitis, as a 
manifestation of
an actual disability, or as a symptom of an undiagnosed,
Persian Gulf War-related illness:

The veteran contends that he suffers from allergic rhinitis, 
that this disability is causally related to his Persian Gulf 
service, and that, consequently, he is entitled to be 
service-connected for such disability.

A review of the evidence in the files reveals no evidence of 
allergic rhinitis during the veteran's Persian Gulf War 
period of service, a normal clinical evaluation of the 
veteran's nose and sinuses on separation in April 1991, as 
well as the veteran's denial, in his report of medical 
history of the same date, of ever having had, or currently 
having, nose trouble, chronic or frequent colds, sinusitis, 
hay fever, asthma, and shortness of breath.  Additionally, no 
complaints of allergic rhinitis symptomatology were recorded 
in the report of the VA general medical examination that the 
veteran underwent in June 1991, at which time his nose, 
sinuses, mouth, throat and eyes were all clinically evaluated 
as normal.

In the aforementioned questionnaire that was filled out as 
part of the veteran's May 1994 VA Persian Gulf Examination, 
it was noted that the veteran denied having suffered from 
allergies, or particular sensitivities to any chemicals, 
foods, plants, or odors, since his Persian Gulf service.

The earliest competent evidence in the files of allergic 
rhinitis is contained in the report of an October 1997 VA 
Ear, Nose and Throat Clinic medical examination.  According 
to this report, the veteran complained of intermittent clear 
runny nose that was worse in the Fall, Winter, and 
Springtime.  The veteran denied any history of sinusitis, 
facial pain and nasal obstruction.  On examination, the 
veteran's oral cavity and oropharynx were clear, the neck was 
negative for adenopathy, there was a normal thyroid, and the 
nose demonstrated normal mucosa.  There was no evidence of 
purulent discharge, the larynx was within normal limits, the 
cords were mobile, there was no evidence of masses or 
lesions, there was no fluid, scarring, or evidence of fungal 
infection, and the "Dix-Hall-Pike maneuver" was negative.  
The impression was allergic rhinitis, and the examiner 
expressed the following opinion:

I do not believe that his allergic 
rhinitis is associated with previous 
military experience.

As noted from the above discussion of the pertinent evidence 
in the files, allergic rhinitis has been diagnosed.  
Therefore, the benefit sought on appeal clearly cannot be 
granted on the basis of there being an "undiagnosed" 
illness.  It remains to be determined whether the claim for 
service connection, on a direct basis, is well grounded so as 
to warrant its review on the merits.  It is not.  In 
particular, the Board notes that, while the Caluza criterion 
of a present disability is met, the remaining two criteria 
are certainly not met in the present case, as there is no 
competent evidence in the files demonstrating that the 
present disability had its onset during active service, or 
that it is in any way causally related to service.  As 
discussed earlier, allergic rhinitis was first diagnosed in 
October 1997, more than six years after the veteran's 
separation from his second period of active duty, and there 
is no competent evidence in the files linking the current 
disability to either period of active duty, but, to the 
contrary, a VA physician's statement specifically indicating 
that, in his opinion, the diagnosed condition is not causally 
related to service.

In view of the above finding, the Board concludes that the 
claim of entitlement to service connection for allergic 
rhinitis, as a manifestation of an actual disability, or as a 
symptom of an undiagnosed, Persian Gulf War-related illness, 
is not well grounded.

Finally, the Board notes that nothing in the record suggests 
that this claim for service connection might be incomplete, 
in the sense of obtainable probative evidence not having been 
sought.  Consequently, VA has no duty to further assist the 
veteran in the development of this particular claim for 
service connection, pursuant to the provisions of § 5103(a).

Seventh Issue
Entitlement to service connection for heat/cold intolerance, 
as a manifestation of
an actual disability, or as a symptom of an undiagnosed,
Persian Gulf War-related illness:

The veteran contends that he suffers from heat/cold 
intolerance, that this undiagnosed illness is causally 
related to his service in the Persian Gulf in 1991, and that, 
consequently, he is entitled to be service-connected for such 
illness/disability.

A review of the evidence in the files reveals no evidence of 
a disability or illness manifested by heat/cold intolerance 
at any time, other than the veteran's statement, at the time 
of his October 1997 VA medical examination, to the effect 
that he "just can't stand the heat and cold since I got back 
from the Gulf," and the examiner's comment to the effect 
that the veteran was "unable to give anymore [sic] specific 
symptoms of complaints."  The impression was listed as 
"[i]ntolerance to heat and cold, alleged on [Form] 2507, not 
documented on history[,] with [a] normal examination."

As noted from the above discussion of the pertinent evidence 
in the files, an actual disability manifested by heat/cold 
intolerance has not been diagnosed, which certainly opens the 
door to consideration of this claim as a claim for an 
undiagnosed illness.  However, for service connection for an 
undiagnosed illness to be warranted, one of the requisites is 
that there be objective indications of a chronic disability, 
which, according to the regulation, include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, nonmedical indicators that 
are capable of independent verification.  That has not been 
the case here, as the record shows that no such objective 
indications of a chronic disability exist.  Therefore, 
service connection based on the existence of a Persian Gulf 
War-related undiagnosed illness is not warranted.

Additionally, the Board finds that none of the Caluza 
criteria are met, as there is no competent evidence 
demonstrating inservice onset of a disability manifested by 
heat/cold intolerance, current manifestation of such a 
disability, and a nexus, or causal relationship, between the 
present disability and service.

In view of the above findings, the Board concludes that the 
claim of entitlement to service connection for heat/cold 
intolerance, as a manifestation of an actual disability, or 
as a symptom of an undiagnosed, Persian Gulf War-related 
illness, is not well grounded.

Finally, the Board notes that nothing in the record suggests 
that this claim for service connection might be incomplete, 
in the sense of obtainable probative evidence not having been 
sought.  Consequently, VA has no duty to further assist the 
veteran in the development of this particular claim for 
service connection, pursuant to the provisions of § 5103(a).

Eighth Issue
Entitlement to service connection for photophobia, as a 
manifestation of an actual disability, or as a symptom of an 
undiagnosed, Persian Gulf War-related illness:

The veteran contends that he suffers from photophobia, that 
this disability is causally related to his Persian Gulf 
service in 1991, and that, consequently, he is entitled to be 
service-connected for such illness/disability.

A review of the evidence in the files reveals no evidence of 
the manifestation of photophobia at any time.

Regarding the above, it is noted that no complaints of any 
eye difficulties were recorded in the report of the VA 
general medical examination that the veteran underwent in 
June 1991, at which time his eyes were clinically evaluated 
as normal.  Also, according to the report of a December 1994 
VA neurologic examination, the veteran had a history of viral 
meningitis, with residual frontal headaches, which were not 
associated with nausea, vomiting or photophobia.  On 
examination, the veteran's pupils were equal and reactive to 
light, and extraocular movements were full.  The impression 
was muscle tension headaches.

The veteran underwent another VA neurologic examination in 
April 1996, again secondary to his complaints of chronic 
frontal headaches.  It was again noted, in the report of this 
examination, that, while the headaches were severe in nature, 
they were not associated with nausea or vomiting, nor with 
photophobia or blurred vision.  The examination of the 
veteran's pupils was again normal, and the impression was 
post-meningitis headaches.

A February 1997 VA outpatient medical record reveals 
complaints of predominantly occipital and cervical headaches, 
with no nausea, vomiting, nor visual changes.  The impression 
was chronic tension headaches.

According to the report of an October 1997 VA neurologic 
examination, the veteran reported a history of headaches 
since his viral meningitis episode.  He described the 
headaches as manifested by a sharp, steady, aching pain that 
was not associated with nausea, vomiting, photophobia, 
phonophobia, nor any focal neurological symptoms.  He also 
complained of episodic dizziness for the past year, and 
specifically described this symptom as lightheadedness, with 
no vertigo.  On examination, the pupils were equal and 
reactive to light, and visual fields and extraocular 
movements were full.  The impression was chronic recurrent 
headaches, with a normal neurological examination, and 
episodic lightheadedness over the past year, most probably 
secondary to hypertension.  

The above VA neurologist also subscribed a report of medical 
examination in May 1998, in which he again made reference to 
the veteran's complaints of episodes of dizziness, reported a 
normal examination of the veteran's eyes, and rendered an 
impression of episodic dizziness, most probably secondary to 
hypertension.  He thereafter subscribed yet another report, 
dated in December 1998, in which he again noted that the 
veteran's headaches were not described as being associated 
with nausea, vomiting, photophobia, or phonophobia, nor with 
any other focal neurological symptoms.

As noted from the above discussion of the pertinent evidence 
in the files, an actual disability manifested by the symptom 
of photophobia has not been diagnosed, which certainly opens 
the door to consideration of this claim as a claim for an 
undiagnosed illness.  However, for service connection for an 
undiagnosed illness to be warranted, one of the requisites is 
that there be objective indications of a chronic disability, 
which, according to the regulation, include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, nonmedical indicators that 
are capable of independent verification.  That has not been 
the case here, as the record shows that no such objective 
indications of a chronic disability exist.  Therefore, 
service connection based on the existence of a Persian Gulf 
War-related undiagnosed illness is not warranted.

Additionally, the Board finds that none of the Caluza 
criteria are met, as there is no competent evidence 
demonstrating inservice onset of a disability manifested by 
photophobia, current manifestation of such a disability, and 
a nexus, or causal relationship, between the present 
disability and service.

In view of the above findings, the Board concludes that the 
claim of entitlement to service connection for photophobia, 
as a manifestation of an actual disability, or as a symptom 
of an undiagnosed, Persian Gulf War-related illness, is not 
well grounded.

Finally, the Board notes that nothing in the record suggests 
that this claim for service connection might be incomplete, 
in the sense of obtainable probative evidence not having been 
sought.  Consequently, VA has no duty to further assist the 
veteran in the development of this particular claim for 
service connection, pursuant to the provisions of § 5103(a).


Ninth Issue
Entitlement to service connection for high blood pressure 
and/or hypertension,
as a manifestation of an actual disability, or as a symptom 
of
an undiagnosed, Persian Gulf War-related illness:

The veteran contends that he suffers from high blood 
pressure, or hypertension, that this disability is causally 
related to his Persian Gulf service in 1991, and that, 
consequently, he is entitled to be service-connected for such 
illness/disability.

A review of the evidence in the files reveals an initial 
diagnosis of hypertension in July 1985, more than 13 years 
after the veteran's separation from his first period of 
active military service, and more than five years prior to 
his December 1990 re-enlistment.  These records, which were 
produced while the veteran was serving in the National Guard 
Reserves, also contain a statement from the veteran, in June 
1989, to the effect that he suffered from high blood 
pressure, and a comment from an examiner, on that same date, 
to the effect that the veteran's high blood pressure had been 
corrected with diet so that the veteran was no longer on 
medication.
 
Regarding medical evidence pertinent to this issue that was 
produced between the veteran's two periods of active military 
service, the Board notes that the files also contain a 
private medical record dated in July 1988, according to which 
the veteran was a middle-aged individual who suffered from 
hypertension, for which he was being followed by VA, and for 
which he was taking Vasotec "with fairly good results."

The veteran's service medical records for his second period 
of active military service reveal no complaints of, nor 
treatments for, hypertension or high blood pressure.  They 
also contain the veteran's statement, in his April 1991 
report of medical history for separation purposes, to the 
effect that he had not had, nor currently had, high or low 
blood pressure, as well as a normal clinical evaluation of 
the veteran's heart and vascular system, on the same date.

No complaints of high blood pressure were recorded in the 
report of the VA general medical examination that the veteran 
underwent in June 1991, at which time his cardiovascular 
system was clinically evaluated as normal.

A January 1994 private medical record reveals an assessment 
of hypertension, well controlled at the present time, and a 
private physician's comment to the effect that the veteran 
"ha[d] had hypertension in the past and ha[d] been advised 
to keep an eye on it."

The report of the May 1994 VA Persian Gulf War medical 
examination reveals complaints of high blood pressure and a 
blood pressure reading of 154/80, but no diagnosis of 
hypertension, nor objective findings to that effect.

According to the report of the October 1997 VA medical 
examination, the veteran gave a one-month history of 
hypertension, and said that he currently was on the 
medication Amlodipine, daily, with control.  Blood pressure 
at the time of the examination was 138/85, and the veteran 
was described as asymptomatic.  Essential hypertension was 
one of the impressions.

According to the report of the May 1998 VA neurologic 
examination, the veteran "has been known to have 
hypertension for some time, but had only begun to have this 
treated about one month prior to [the prior examination in 
October 1997] ... [and] had not had any episodes [of dizziness] 
since he had started taking an antihypertensive medication ... 
."

A November 1998 VA mental health clinic record reveals that 
both parents of the veteran, as well as "some" of his 
brothers, suffer from hypertension.

As noted from the above discussion of the pertinent evidence 
in the files, the veteran's claimed high blood pressure 
condition has been diagnosed as hypertension.  Therefore, the 
benefit sought on appeal clearly cannot be granted on the 
basis of there being an "undiagnosed" illness.  It remains 
to be determined whether the claim for service connection, on 
a direct basis, is well grounded so as to warrant its review 
on the merits.  It is not.  In particular, the Board notes 
that, while the Caluza criterion of a present disability is 
met, the remaining two criteria are certainly not in the 
present case, as there is no competent evidence in the files 
demonstrating that the present disability had its onset 
during service, or that it is in any way causally related to 
service.  As discussed earlier, hypertension was first 
diagnosed in July 1985, more than 13 years after the 
veteran's separation from his first period of active military 
service, and more than five years prior to his 1990 re-
enlistment.  No complaints of, or treatment for, any high 
blood pressure and/or hypertension problems were recorded 
during the veteran's second period of active duty, and the 
earliest medical evidence in the files demonstrating the 
recurrence of the veteran's pre-service hypertension was 
produced in 1994, approximately two years after the veteran's 
second discharge from active duty.  More importantly, there 
is no competent evidence in the files linking the current 
disability to either period of active duty, either by way of 
attributing direct incurrence to a period of service, or by 
way of offering an opinion that the condition increased in 
severity, or was "aggravated" by the second period of 
service.

In view of the above finding, the Board concludes that the 
claim of entitlement to service connection for high blood 
pressure and/or hypertension, as a manifestation of an actual 
disability, or as a symptom of an undiagnosed, Persian Gulf 
War-related illness, is not well grounded.

Finally, the Board notes that nothing in the record suggests 
that this claim for service connection might be incomplete, 
in the sense of obtainable probative evidence not having been 
sought.  Consequently, VA has no duty to further assist the 
veteran in the development of this particular claim for 
service connection, pursuant to the provisions of § 5103(a).





Tenth Issue
Entitlement to service connection for shortness of breath, as 
a manifestation of
an actual disability, or as a symptom of an undiagnosed,
Persian Gulf War-related illness:

The veteran contends that he suffers from shortness of 
breath, that this symptom is causally related to his service 
in the Persian Gulf during 1991, and that, consequently, he 
is entitled to be service-connected for the chronic 
illness/disability manifested by such symptom.

A review of the evidence in the files reveals no evidence of 
a disability manifested by shortness of breath during 
service.  The evidentiary record also contains a normal VA 
clinical evaluation of the veteran's respiratory system in 
June 1991; VA chest X-Ray reports dated in January 1992 and 
April 1994, according to both of which there was no evidence 
of active cardiopulmonary disease in the veteran; a March 
1992 private medical record, according to which the veteran 
complained of sinus pain, and mild productive cough, but 
denied shortness of breath or chest pain; a May 1994 VA 
pulmonary function studies report, according to which the 
results of the studies were within normal limits; and the 
veteran's denial of suffering from dyspnea, according to a VA 
questionnaire that he filled out prior to undergoing a 
cholecystectomy in September 1997.  The evidentiary record 
also reveals that the veteran has a 30-plus-year history of 
one-pack-per-day cigarette smoking.

The veteran did complain, in the questionnaire that was 
attached to the May 1994 VA Persian Gulf War medical 
examination report, of shortness of breath, and he also said, 
according to the report of the October 1997 VA medical 
examination, that he suffered from dyspnea when pushing a 
lawnmower only, although he denied wheezing or cough and also 
said that he had no other pulmonary complaints, that he used 
no pulmonary medication, and that he slept flat without 
difficulty.  "Dyspnea, alleged on 2507, pulmonary function 
studies pending," was the pertinent impression.

VA pulmonary function studies conducted in October 1997 
reveal, for the first time in the record, the manifestation 
of a mild obstructive pulmonary impairment.

As noted from the above discussion of the pertinent evidence 
in the files, the veteran's respiratory difficulties have 
been attributed to a mild obstructive pulmonary impairment.  
Therefore, the benefit sought on appeal clearly cannot be 
granted on the basis of there being an "undiagnosed" 
illness.  It remains to be determined whether the claim for 
service connection, on a direct basis, is well grounded so as 
to warrant its review on the merits.  It is not.  In 
particular, the Board notes that, while the Caluza criterion 
of a present disability is met, the remaining two criteria 
are certainly not met in the present case, as there is no 
competent evidence in the files demonstrating that the 
present disability had its onset during service, or that it 
is in any way causally related to service.  As discussed 
earlier, no competent evidence of a disability manifested by 
shortness of breath was ever recorded during service, and the 
first diagnosis of a mild obstructive pulmonary impairment 
was rendered in October 1997, more than six years after the 
veteran's separation from his second period of active 
military service.  More importantly, there is no competent 
evidence in the files linking the current disability to 
either period of active duty.

In view of the above findings, the Board concludes that the 
claim of entitlement to service connection for shortness of 
breath, as a manifestation of an actual disability, or as a 
symptom of an undiagnosed, Persian Gulf War-related illness, 
is not well grounded.

Finally, the Board notes that nothing in the record suggests 
that this claim for service connection might be incomplete, 
in the sense of obtainable probative evidence not having been 
sought.  Consequently, VA has no duty to further assist the 
veteran in the development of this particular claim for 
service connection, pursuant to the provisions of § 5103(a).





Eleventh Issue
Entitlement to service connection for multiple joint pain, as 
a manifestation of
an actual disability, or as a symptom of an undiagnosed,
Persian Gulf War-related illness:

The veteran contends that he suffers from multiple joint 
pain, which he believes is causally related to his service in 
the Persian Gulf in 1991, and that, consequently, he is 
entitled to be service-connected for the chronic 
illness/disability manifested by such symptom.

At the outset, the Board wishes to point out that, in 
discussing the medical evidence pertaining to this particular 
issue, the Board has purposefully excluded most references to 
the residuals of a left shoulder/neck injury that the veteran 
suffered during service in 1991, because the veteran is 
already service-connected for this condition.  The Board has 
also excluded from the discussion of this issue most  
references to symptoms associated with a lumbosacral strain 
that the veteran claims is service-related, since this 
evidence pertains to a previously denied claim for service 
connection for lumbosacral strain that the veteran is now 
seeking to reopen on appeal.  This new and material evidence 
issue is thoroughly discussed later in the present 
decision/remand.  The Board would point out that, other than 
right shoulder complaints referred to later as recorded in 
June 1994, all the veteran's complaints of joint pain in the 
files have been centered around either his service-connected 
residuals of a left shoulder/neck injury or his nonservice-
connected lumbosacral spine disability.

A review of the evidence in the files reveals no evidence of 
multiple joint pain, or a disability or undiagnosed illness 
manifested by multiple joint pain, during service.  In his 
April 1991 report of medical history for separation, the 
veteran denied ever having had, or currently having, 
arthritis, rheumatism, or bursitis, bone, joint or other 
deformity, recurrent back pain, a 'trick" or locked knee, 
and foot trouble.  In his report of medical examination of 
the same date, the veteran's upper and lower extremities, as 
well as his feet, spine, and other musculoskeletal systems, 
were all clinically evaluated as normal.  Also, all the 
musculoskeletal complaints and objective findings that were 
recorded in the report of the June 1991 VA general medical 
examination were limited to the veteran's left shoulder/neck 
and lumbosacral spine disabilities.

VA X-Rays of the veteran's pelvis and both hips obtained in 
April 1994 were interpreted as normal studies, with evidence 
of intact pelvis bones and normal hip joints.

The questionnaire that was attached to the May 1994 VA 
Persian Gulf War examination report reveals complaints of 
muscle aches and pains, joint pains, joint stiffness, and 
arthritis, while the actual report reveals objective findings 
of normal pelvis and hips, with only evidence of mild 
degenerative arthritis of the left shoulder.

A June 1994 VA outpatient medical record reveals complaints 
of right shoulder pain, which the veteran said was secondary 
to a right shoulder injury he suffered during Desert Storm.  
(This information is certainly inconsistent with the evidence 
in the veteran's service medical records, which, as noted 
earlier, reflect an inservice left shoulder/neck injury, for 
the residuals of which the veteran is currently service 
connected.)  According to the veteran, the right shoulder was 
still sore, and he wanted something for the pain.  He denied 
any new injuries and any other problems.  The examination was 
essentially unremarkable, and the assessment/diagnosis was 
right shoulder pain.  A VA electromyograph, as well as a 
nerve conduction velocity study of the veteran's right upper 
extremity, were conducted several weeks later, in July 1994, 
with complaints of right shoulder pain and intermittent 
numbness, tingling, and pain radiating to the right thumb, 
but the results of these tests were interpreted as normal.

Another series of VA electomyograph and nerve conduction 
velocity studies, conducted in July 1997, revealed again 
negative findings in the veteran's upper extremities, to 
include no evidence of carpal tunnel syndrome, left median 
nerve compression in the cubital nerve, or peripheral 
neuropathy.

According to the report of the October 1997 VA medical 
examination, the veteran complained of generalized muscle and 
joint pain and stiffness since returning from the Gulf, but 
said that he took no medication for the discomfort.  He 
denied any activity restrictions due to the complaints, but 
said that, over the past six months, he had lost four to five 
days of work as a correctional officer due to the joint and 
muscle pain.  He denied swelling or increased heat of any of 
the affected joints, and the examiner noted that the veteran 
had no specific joint complaints, instead stating that 
"sometimes they all hurt me."  The examination was 
essentially negative, to include no evidence of joint 
abnormalities, and the pertinent impression was listed as 
follows:

Muscle and joint pain and stiffness with 
arthritis, alleged on 2507, not 
documented on history or physical 
examination.

As noted from the above discussion of the pertinent evidence 
in the files, no objective evidence of a chronic, undiagnosed 
illness manifested by muscle and joint pain has been 
identified.  Any such objective evidence has clearly been 
offered in relation to the veteran's service-connected 
residuals of a left shoulder/neck injury and his nonservice-
connected lumbosacral spine disability, which are clearly 
diagnosed disease entities.  Therefore, the benefit sought on 
appeal cannot be granted on the basis of there being an 
"undiagnosed" illness.  It remains to be determined whether 
the claim for service connection, on a direct basis, is well 
grounded so as to warrant its review on the merits.  It is 
not.  In particular, the Board notes that none of the Caluza 
criteria are met, as there is no competent evidence in the 
files of a present disability (other than the already 
service-connected left shoulder disability and the 
nonservice-connected lumbosacral spine disability, none of 
which are part of this issue), incurrence of such a 
disability during service, and a nexus between any present 
disability and service.

In view of the above findings, the Board concludes that the 
claim of entitlement to service connection for multiple joint 
pain, as a manifestation of an actual disability, or as a 
symptom of an undiagnosed, Persian Gulf War-related illness, 
is not well grounded.

Finally, the Board notes that nothing in the record suggests 
that this claim for service connection might be incomplete, 
in the sense of obtainable probative evidence not having been 
sought.  Consequently, VA has no duty to further assist the 
veteran in the development of this particular claim for 
service connection, pursuant to the provisions of § 5103(a).

Twelfth Issue
Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for lumbosacral strain:

The record shows that a claim of entitlement to service 
connection for lumbosacral strain was initially denied by the 
RO in a September 1991 rating decision, after a review of the 
veteran's service medical records and the report of the 
aforementioned June 1991 VA general medical examination.  The 
RO based the denial on the absence of evidence of inservice 
treatment for a lumbosacral strain.  In a November 1991 rating 
decision, the RO again denied the claim, on the same basis, 
after a review of a medical record reflecting an August 1991 
VA cervical myelogram.  The veteran was duly notified of this 
decision, and of his appellate rights, in December 1991, but a 
Notice of Disagreement was not received from him within one 
year of the date of such notice.  Therefore, that rating 
decision is final.  38 U.S.C.A. § 7105.
 
A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a).  Such a decision is not 
subject to revision on the same factual basis, except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a Notice of 
Disagreement with the decision, and the decision becomes final 
if no Notice of Disagreement is filed within that time, or if 
the claimant does not perfect the appeal as prescribed in 
§ 20.302.  See 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 20.302(a), 20.1103.

Once a decision is final, VA has no jurisdiction to once again 
consider the claim, unless the veteran submits new and 
material evidence.  See 38 U.S.C.A. § 5108.  The U.S. Court of 
Appeals for the Federal Circuit (the Federal Circuit) has 
specifically held that the Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and that before the Board may re-open such a 
claim, it must so find.  See, Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996).  Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
Winters v. West, 12 Vet. App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See Hodge v. West, 
155 F.3d 1356 (Fed.Cir.1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the Board finds that the 
last disallowance of the veteran's claim for service 
connection for lumbosacral strain, on any basis, was 
accomplished in the November 1991 rating decision.

According to a very recent decision by the Court, a new and 
material evidence claim requires a three-step process.  
First, VA must first determine whether the appellant has 
presented new and material evidence under § 3.156(a), in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if 
the claim is well grounded, VA may then proceed to evaluate 
the merits of the claim, but only after ensuring that the 
claimant's duty to assist under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

According to the Court, "a reopened claim is not necessarily 
a well-grounded claim and, absent a well-grounded claim, the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed and VA assistance in claim development is conditional 
upon the submission of a well grounded claim."  Winters v. 
West, 12 Vet. App. 203, 206-07 (1999), citing Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).  "If the claim is not 
well grounded, it necessarily follows that the section 
5107(b) duty to assist never arises and the merits are not 
reachable."  Winters, 12 Vet. App. at 207.

In the instant case, the following evidence was associated 
with the files after the RO's last disallowance (i.e., the 
November 1991 rating decision) of the veteran's claim for 
service connection for lumbosacral strain:

1.  VA medical records produced between 
1991 and 1999, reflecting VA 
outpatient/inpatient medical treatment 
for multiple medical conditions, to 
include the nonservice-connected 
lumbosacral spine disability.

2.  Private medical records produced 
between 1985 and 1999, reflecting medical 
treatment for multiple medical 
conditions, to include the nonservice-
connected lumbosacral spine disability.

3.  A photocopy of chapter 22 of a 
medical textbook on back and neck pain 
associated with industrial injuries.

4.  The veteran's testimonies at RO 
hearings conducted in May 1997 and 
February 1999, as well as at the May 2000 
videoconference hearing, addressing most 
of the matters on appeal, to include the 
issue of new and material evidence to 
reopen a claim for service connection for 
lumbosacral strain, and including the 
veteran's contention to the effect that 
he believes that he is entitled to be 
service-connected for an inservice 
lumbosacral strain, which allegedly 
occurred contemporaneously with his left 
shoulder/neck injury in 1991.

None of the evidence listed above can be considered to be new 
and material, because it either duplicates the veteran's 
contentions of record to the effect that his current 
lumbosacral spine disability is causally related to service, 
or confirms that a lumbosacral spine disability is indeed 
currently manifested, but it still does not show, nor 
suggest, that the claimed nexus, or causal relationship, 
between the current lumbosacral spine disability and service, 
exists.

Due to the above described nature of the additional evidence 
that was received with regard to the veteran's request to 
reopen his claim of entitlement to service connection for 
lumbosacral strain, the Board finds that none of the newly-
submitted evidence is significant enough as to warrant its 
consideration in order to fairly decide the merits of this 
particular claim for service connection.  In view of this 
finding, the Board concludes that the evidence that has been 
associated with the files since the November 1991 rating 
decision is not new and material, and therefore it does not 
serve to reopen the previously denied claim for service 
connection for lumbosacral strain.

Insofar as it has been concluded that no new and material 
evidence has been submitted in the present case, the Board 
need not move forward to the second and third Elkins steps 
discussed earlier in this decision (i.e., a determination as 
to whether the service connection claim is well grounded and, 
if it is, a review of the claim on the merits).

Finally, the Board notes that there are no indications in the 
files suggesting that the appealed claim for service 
connection might be incomplete, in the sense of obtainable 
probative evidence not having been sought, so as to trigger 
VA's limited duty under 38 U.S.C.A. § 5103(a) to notify the 
veteran of any evidence necessary to complete his 
application.


ORDER

1.  Service connection for PTSD is granted.

2.  Service connection for bilateral tinnitus is granted.

3.  Service connection for right ear hearing loss is granted.

4.  Service connection for left ear hearing loss is denied.

5.  Service connection for skin rashes, as a manifestation of 
an actual disability, or as a symptom of an undiagnosed, 
Persian Gulf War-related illness, is denied.

6.  Service connection for allergic rhinitis, as a 
manifestation of an actual disability, or as a symptom of an 
undiagnosed, Persian Gulf War-related illness, is denied.

7.  Service connection for heat/cold intolerance, as a 
manifestation of an actual disability, or as a symptom of an 
undiagnosed, Persian Gulf War-related illness, is denied.

8.  Service connection for photophobia, as a manifestation of 
an actual disability, or as a symptom of an undiagnosed, 
Persian Gulf War-related illness, is denied.

9.  Service connection for high blood pressure and/or 
hypertension, as a manifestation of an actual disability, or 
as a symptom of an undiagnosed, Persian Gulf War-related 
illness, is denied.

10.  Service connection for shortness of breath, as a 
manifestation of an actual disability, or as a symptom of an 
undiagnosed, Persian Gulf War-related illness, is denied.

11.  Service connection for multiple joint pain, as a 
manifestation of an actual disability, or as a symptom of an 
undiagnosed, Persian Gulf War-related illness, is denied.

12.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for lumbosacral 
strain is not reopened, and the appeal is therefore denied.


REMAND

Thirteenth Issue
Entitlement to a disability evaluation in excess of 50 
percent for
residuals of viral meningitis, manifested by headaches:

The veteran contends that this disability should be rated 
higher than evaluated, as it essentially precludes him from 
working.  The Board notes that the current rating assigned 
for this disability is the maximum rating allowed by 
regulation.  See 38 C.F.R. § 4.124a, Part 4, Diagnostic Code 
8100.  However, the Board also notes that reconsideration by 
the RO of the question of whether referral of this issue for 
review as to whether an extraschedular rating might be 
warranted would be appropriate.  Evidence pertinent to such 
matter consists of copies of a (1) decision by the Social 
Security Administration (SSA), finding the veteran disabled 
for SSA purposes, and (2) the medical evidence on which that 
decision was based.  (Testimony at the May 2000 
videoconference hearing was offered to the effect that the 
veteran has recently been found to be disabled, for SSA 
purposes.)

VA regulation provides that, in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

In the case at hand, a review of the record shows that the RO 
declined referral of this increased rating claim on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b), in the 
Statement of the Case and Supplemental Statement of the Case 
that were issued in October 1998 and April 1999, 
respectively, based on a finding that the case did not 
present an exceptional or unusual disability picture, with 
factors including marked interference with employment or 
frequent periods of hospitalization.  However, as noted 
above, the SSA evidence has not yet been considered, and that 
evidence is certainly pertinent to this particular matter.

Fourteenth Issue
Entitlement to a total disability evaluation based on 
individual unemployability
due to service-connected disabilities:

A review of the evidentiary record reveals that a total 
rating based on individual unemployability was denied by the 
RO in an October 1998 rating decision, which the veteran 
appealed by submitting a timely Notice of Disagreement in the 
form of a letter from his private attorney dated on May 17, 
1999.  In that letter, the private attorney mistakenly 
indicated that "[t]his will constitute [the veteran]'s 
substantive appeal ... on the issue of individual 
unemployability ... ," and he enclosed a Form 9 which he said 
was being submitted to that effect.  However, the Board notes 
that the private attorney's statement of May 17, 1999, can 
only be considered a Notice of Disagreement with the October 
1998 rating decision, since no prior Notice of Disagreement 
with that particular denial had been filed and no Statement 
of the Case had ever been issued.  A Statement of the Case 
has yet to be furnished to the veteran, addressing this issue 
and advising the veteran of his rights and responsibilities, 
to include his duty to perfect his appeal on a timely manner.

Prior to issuing the Statement of the Case, the RO should re-
adjudicate this issue, particularly because some of the 
benefits sought on appeal have been granted in the present 
decision/remand, a fact that necessarily requires re-
adjudication of a claim of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities because of potential changes in the individual 
and combined ratings to be assigned at the RO level, post 
decision/remand.

Accordingly, the two above matters are hereby REMANDED to the 
RO for the following additional development/action:

1.  The RO should secure and associate 
with the files copies of the SSA decision 
which found the veteran disabled for SSA 
purposes, and of the medical evidence on 
which that decision was based.  The RO's 
accomplishment of this development should 
be fully documented in the files.

2.  After the above development has been 
fully accomplished, the RO should again 
consider whether referral of the matter 
of the assignment of an extraschedular 
rating for the service-connected 
headaches to the Central Office authority 
would be appropriate.

3.  After the above action has been 
completed, the RO should re-adjudicate 
the issue of entitlement to a total 
disability evaluation based on individual 
unemployability due to service-connected 
disabilities.  If the total rating based 
on individual unemployability issue 
remains denied, a Statement of the Case 
should be furnished to the veteran, 
addressing this particular issue and 
advising him of his rights and 
responsibilities.

Both the veteran and his private attorney 
should also be given the opportunity to 
respond, with additional argument and/or 
evidence, to any Statement of the Case 
and/or Supplemental Statement of the Case 
furnished by the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby advised that he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 



